Title: From John Adams to Benjamin Rush, 23 May 1807
From: Adams, John
To: Rush, Benjamin



Dr Sir
Quincy May 23d. 1807

I received at an Exhibition of Musick in our polite Village of Mount Woollaston, on thursday, your Letter relative to Mr Loude, and sent it immediately to Dr Tufts by his Lady, that the Young Gentlemans Friends might be informed of his Situation. I lament the untimely decline of a Youth, although I never Saw him, who has been represented to me, as one who injured his health by too intense an application to Study. I never heard his Name, but once when my Brother Cranch mentioned him to me, before he embarked on his Voyage.
And now I have mentioned my Brother Cranch, a Gentleman of fourscore, whose Memory is better than mine, I will relate to you a conversation with him last Evening. I asked him if he recollected the first line of a Couplet, whose Second Line was “And Empire rises where the Sun descends.” He paused a Moment and Said
The Eastern Nations Sink; their glory ends
And Empire rises where the Sun descends.
I asked him if Deane Bercley was the Author of them. He answered No. The Tradition was, as he had heard it, for Sixty Years, that these Lines were inscribed, or rather drilled into a Rock on the Shore of Monument Bay in our old Colony of Plymouth, and were Supposed to have been written and engraved there by Some of the first Emigrants from Leyden who landed at Plymouth. However this may be, I may add my Testimony to Mr Cranch’s that I have heard these verses for more than Sixty years.
I conjecture that Berkley became connected with them in my head by Some report that the Bishop had copied them into some publication. There is nothing in my little reading, more ancient in my Memory than the Observation that Arts Sciences and Empire had travelled Westward: and in Conversation it was always added, Since I was a Child that this next Leap would be over the Atlantick into America.
The Claim of the 1776 Men of to the honour of first conceiving the Idea of American Independence, or of first inventing the project, of it, is as ridiculous as that of Dr Priestly, to the discovery of the Perfectibility of Man.
I hereby disclaim all Pretensions to it, because it was much more ancient than my Nativity. Your Friend
J. Adams